

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.25
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, made and entered into as of the 23rd day of
March, 2010, by and between INTERLOCKING DECK SYSTEMS INTERNATIONAL, LLC, a
Pennsylvania limited liability company (hereinafter “Seller”);
 
A
 
N
 
D
 
L. B. FOSTER COMPANY, a Pennsylvania corporation (hereinafter “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Seller is engaged through its Steel Grid Deck Division in the business
of the development, manufacture, fabrication, marketing, sales and/or
distribution of welded and weldless steel bridge decking and other related
grating products (the “Business”) primarily operating at or in connection with a
facility located at and comprising 91 40th Street, Pittsburgh,
Pennsylvania  15201 (the “Facility”); and
 
WHEREAS, Seller desires to sell to Buyer, and Buyer wishes to purchase from
Seller, subject to the terms and conditions herein set forth, certain of
Seller’s inventory, equipment, machinery, proprietary information and
intellectual property rights relating to the Business.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth and intending to be legally bound, the parties agree as
follows:
 
1. Assets to be Acquired
 
1.1.  
Included Assets - At the Closing, as defined in Section 3, and subject to the
terms and conditions hereinafter set forth, Seller shall grant, sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase the following
property (the “Assets”), free and clear of all liens and encumbrances, subject
to the exclusions in Section 1.2:

 
a.  
Seller’s equipment, machinery, jigs, patterns, tooling, dies, and other items
set forth in Schedule 11.a hereto (the “Equipment”).

 
b.  
Seller’s raw material inventory (excluding finished inventory and
work-in-progress inventory) pertaining to the Business, as set forth in Schedule
1.1.b (the “Inventory”).

 
c.  
Seller’s proprietary information relating to the Business (“Proprietary
Information”), including, without limitation, trade secrets, know-how, designs,
drawings, vendor lists, manufacturing documentation and processes, blueprints,
licenses, certain books and records, project lists and customer lists.  A list
of such Proprietary Information is set forth in Schedule 1.1.c; provided,
however, that Seller shall be entitled to make and keep a copy of the foregoing
at its expense.

 
 
 

--------------------------------------------------------------------------------

 
d.  
Seller’s computer programs, software (to the extent transferable), telephone and
fax numbers and the website primarily utilized in or in association with the
Business and identified in Schedule 1.1.d.

 
e.  
Seller’s rights to or interest in the names “Interlocking Deck Systems
International”, “IDSI” and “IDSI Fabrication & Machining”, together with all
trade names, and trade logos of Seller associated therewith.

 
f.  
Any and all goodwill and going concern value with respect to the Business
associated with the foregoing.

 
1.2.  
Excluded Assets - Other than the Assets, Seller shall not sell, transfer,
assign, convey, set over or deliver to Buyer any of its right, title to or
interest in or to any of its other assets, rights, obligations or properties
(collectively the “Excluded Assets”). The Excluded Assets are not part of the
transactions contemplated hereby and remain the assets and properties of Seller
and except as otherwise set forth in this Agreement, Seller may take, or cause
to be taken, any action with respect to the Excluded Assets.  For purposes of
this Agreement, the Excluded Assets shall not include the Assets expressly
identified in Section 1.1, and shall include, without limitation, the following:

 
a.  
Any of Seller’s cash or cash equivalents, short term investments, bank accounts,
prepaid assets, notes, accounts receivable, finished inventory, work-in-progress
inventory, equipment not identified on Schedule 1.1.a, purchase orders,
contracts, leases, employees, facilities, permits, insurance policies and rights
thereunder used or held for use in the Business; and

 
b.  
any and all assets, rights, obligations and properties of Seller not used or
held for use or disposition in connection with the Business, including those
assets of Seller used in connection with any of Seller’s other businesses.

 
1.3.  
Seller’s Liabilities - Except as otherwise expressly set forth in this
Agreement, Buyer shall not assume any of Seller’s liabilities
whatsoever.  Without limiting the generality of Buyer’s non-assumption of
liabilities, Seller’s retained liabilities (the “Excluded Liabilities”), without
limitation, shall include:

 
a.  
Any costs, liabilities, expenses or obligations of Seller arising out of, being
attributable to or occurring in connection with, the sale herein contemplated
(including, but not limited to, any counsel fees, accountant fees, sales taxes,
brokers’ or finders’ fees or liabilities attributable to non-compliance with the
bulk sales or similar act.

 
b.  
Any federal, state or local taxes imposed on Seller by reason of the sale of the
Assets pursuant to this Agreement.

 
c.  
Any federal, state or local taxes of Seller, whether current or deferred.

 
d.  
Any costs, expenses, obligations, debts or liabilities (fixed or contingent,
known or unknown) incurred by Seller prior to or after the Closing Date.

 
 
 

--------------------------------------------------------------------------------

 
e.  
Any liabilities (fixed or contingent, known or unknown) whether for damage to
persons or property otherwise arising out of, being attributable to or occurring
in connection with the conduct of the Business by Seller, including, but not
limited to, liabilities arising out of, being attributable to or occurring in
connection with: (i) products manufactured, distributed or sold by Seller, or
services provided by Seller, or claimed defects in or warranty claims respecting
the same; or (ii) any violation of any laws, rules, regulations and orders
(including, without limitation, any zoning, use, pollution, environmental,
sanitation, safety or health laws, rules, regulations and orders) occurring,
arising or resulting from the acts of Seller.

 
f.  
Any liability or obligation to any present or past employee of Seller,
including, without limitation, any obligation arising from or related to any
collective bargaining agreement any accrued vacation or sick leave pay, any
liability obligation under The Worker Adjustment and Retraining Notification Act
or state law analogues (collectively, “WARN”), severance pay, unreimbursed
employee expense or liability or obligation under any employee benefit plan
subject to “ERISA” which was or is established or maintained by Seller, any
former or existing subsidiary or affiliate of Seller or any member of the
“Controlled Group” (as defined in Section 1563 of the Internal Revenue Code) of
which Seller or any such affiliate or subsidiary are or have been a member.

 
g.  
Any and all environmental liabilities, of whatever kind or nature whatsoever
associated with or arising from Seller’ activities or the condition of the
Facility or the presence of any solid waste, hazardous waste or other
contaminants on or about, surrounding or below the Facility.

 
h.  
Any other liabilities or obligations of Seller which are not expressly assumed
by Buyer.

 
1.4.  
Purchase Price - The purchase price for the Assets shall be Six Million Nine
Hundred Seventy Thousand Dollars ($6,970,000) (“Purchase Price”) (subject to the
Purchase Price Adjustment set forth in Section 1.5) payable as follows:

 
a.  
Fifty Thousand Dollars ($50,000) has been paid by Buyer to Seller prior to the
Closing pursuant to that certain Term Sheet, dated March 12, 2010, by and
between Seller and Buyer.

 
b.  
Four Million Nine Hundred Seventy Thousand Dollars ($4,970,000) shall be paid to
Seller by Buyer by wire transfer of immediately available funds to the account
designated by Seller on Schedule 1.4.a at Closing (the “Closing Cash”); and

 
c.  
One Million Nine Hundred Fifty Thousand Dollars ($1,950,000) shall be paid to
Seller by Buyer in the form of a non-interest bearing promissory note
(“Promissory Note”) in the form attached hereto as Exhibit A, subject to such
reductions and offsets as are set forth in such Promissory Note.

 
 
 

--------------------------------------------------------------------------------

 
1.5.  
Purchase Price Adjustment

 
a.  
Preliminary Inventory Valuation – An estimate of the value of the Inventory (the
“Preliminary Inventory Amount”) has been agreed to by the parties and is
attached hereto as Schedule 1.5.a.

 
b.  
Final Valuation - Seller and Buyer shall, within ninety-six (96) hours after the
Closing Date, perform a physical count of the Inventory.  To the extent that the
value of the Inventory determined pursuant to such physical count (the
“Inventory Value”) is less than Preliminary Inventory Amount, Seller shall
promptly pay to Buyer dollar for dollar the amount by which such deficit is more
than $50,000 (the “Purchase Price Adjustment”), provided, however, that to the
extent that any deficit is attributable to any intentional acts of Seller that
diminishes or depletes the Inventory Value, Seller shall be responsible on a
dollar for dollar basis for any such deficit.  For the avoidance of doubt, if
any such deficit is $50,000 or less, no Purchase Price Adjustment shall be
made.  The Inventory shall be valued in accordance with the methods reflected or
otherwise set forth in Schedule 1.5.a.

 
c.  
Dispute Resolution - In the event the parties do not agree on the Inventory
Value, within the ten (10) business days following the day on which the physical
inventory was performed, the parties shall select a mutually agreed upon public
accounting firm (the “Accounting Firm”) to review the Inventory Value and
determine what the proper Inventory Value should be, based on the method and
values mutually agreed upon under Schedule 1.5.a, and the actual physical count
of Inventory as determined above in Section 1.5.a.  The determination of the
Accounting Firm shall be the final and binding determination of the Inventory
Value.  The Accounting Firm shall attempt to make its determination within
thirty (30) days and once made shall promptly communicate its determination to
both Buyer and Seller.  These outlined procedures shall constitute the exclusive
method for resolving any such dispute regarding the Inventory Value.  Buyer and
Seller shall equally share the cost of the Accounting Firm.

 
2. Transfer and Assignment of Assets; Allocation
 
2.1.  
Instruments of Conveyance and Transfer - The conveyance, transfer, assignment
and delivery of the Assets shall be effected by Seller’s execution and delivery
to Buyer, on the Closing Date, of a bill of sale in the form attached hereto as
Exhibit B (the “Bill of Sale”), together with such other bills of sale,
endorsements, assignments and other instruments of transfer and conveyance in
form and substance sufficient to vest in Buyer’s full title and interest in and
to the Assets, free of all liens, transferred under this Agreement and as shall
reasonably be required by Buyer or its counsel.

 
 
 

--------------------------------------------------------------------------------

 
2.2.  
Further Assurances - Seller agrees that, at any time and from time to time on
and after the Closing Date, it will, upon the request of Buyer and without
further consideration, take any and all steps reasonably necessary to place
Buyer in possession and operating control of the Assets, and will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged or
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney or assurances as may be reasonably required in order fully to
transfer, assign, convey, grant, assure and confirm to Buyer, or to aid and
assist in the collection of or reducing to possession by Buyer of all of the
Assets, or to vest in Buyer good, valid and marketable title to such Assets.

 
2.3.  
Allocation - Buyer and Seller agree to allocate the Purchase Price among the
Assets for all purposes in accordance with Schedule 2.3.  Seller will not file
any tax return or other document with, or make any statement or declaration to,
any governmental entity that is inconsistent with such allocation.

 
3. Closing Date and Time - The closing of the transactions provided for herein
(the “Closing”) shall take place at 10:00 a.m. local time on March 23, 2010 at
the offices of Buyer or at such other time and place as the parties hereto may
mutually agree provided that any party may participate remotely by electronic
delivery of documents and/or funds.  The date on which the Closing occurs is
referred to herein as the “Closing Date”.
 
4. Representations and Warranties of Seller
 
Seller represents and warrants to Buyer as follows:
 
4.1.  
Organization and Standing - Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania.  Seller has full power and authority to sell,
transfer and convey the Assets, own, operate and lease the businesses and Assets
owned, operated and leased by it, to carry on the business as now being
conducted by it, to enter into this Agreement and to perform all of its
obligations hereunder.

 
4.2.  
Authority

 
a.  
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Seller.  This Agreement constitutes the legal, valid and
binding obligation of Seller, enforceable in accordance with its terms.  Neither
the execution nor the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, nor the compliance with or fulfillment of the
terms and provisions hereof, will (i) conflict with or result in a breach or
violation of any of the terms, conditions or provisions of the governance
documents of Seller; or (ii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Seller, the Assets or the Business
which breach, violation, conflict or default would have a material adverse
effect on the Assets or would prevent Seller from performing its obligations
hereunder.

 
b.  
No consent, approval, or authorization of, or filing or registration with, any
governmental or regulatory authority is required to be obtained by Seller in
connection with the execution and delivery of this Agreement or by the
consummation of transactions contemplated hereby.  The execution, delivery and
performance of Seller’s obligations hereunder and the sale and transfer of the
Assets to Buyer pursuant to this Agreement does not and shall not require the
consent of any third-party.

 
 
 

--------------------------------------------------------------------------------

 
4.3.  
Title to Assets, Absence of Liens and Encumbrances - As of the Closing Date,
Seller shall transfer and convey to Buyer, good and valid title to all of the
Assets, in each case free and clear of all liens, charges, security interests or
other encumbrances of any nature whatsoever.

 
4.4.  
Intellectual Property Rights

 
a.  
Schedule 4.4 sets forth with respect to the Business and the Assets:  (i) all
patents, trademarks, trade names, copyrights and servicemarks, and all
registrations therefore unexpired as of the date hereof, and all applications
pending therefore on said date which are of material importance to the Business;
and (ii) all licenses granted by or to Seller and all other agreements to which
Seller is a party which relate, in whole or in part, to any of the foregoing or
to other proprietary rights included in the Assets.

 
b.  
Except as disclosed in Schedule 4.4 Seller has not been notified of any claim,
or otherwise has reason to believe, that any of such rights are not valid and
enforceable in accordance with its terms for the periods stated therein, or that
there is any existing default or event of default with respect to such rights.

 
4.5.  
Litigation - There are no actions, suits, proceedings, claims, investigations or
examinations pending or, to the knowledge of Seller, threatened which relate to
the Assets, or which question the validity or seek to prevent the consummation
of this Agreement or the transactions contemplated hereby, whether at law or in
equity, before or by any federal, state or local court or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.

 
4.6.  
Inventories - All Inventory is in good and useable condition and of U.S. origin
with proper material certifications.

 
4.7.  
No Defaults - Seller is not in violation of or in default with respect to any
contract, agreement, lease, mortgage or other instrument, or any covenant or
restriction or any law, rule, regulation, order, writ or decree of any court or
of any governmental department, commission, board, bureau, agency or
instrumentality, federal, state, local, domestic or foreign, which violation or
default would have a material adverse effect on the Assets or would prevent
Seller from performing its obligations hereunder, and there has not occurred any
event which, with notice or lapse of time or both, would constitute such a
violation or default.

 
4.8.  
Brokers - Seller has not engaged or authorized any broker, finder, investment
banker or other third-party to act on its behalf, directly or indirectly, as a
broker, finder, investment banker or in any other like capacity in connection
with this Agreement or the transactions contemplated hereby, and has not
consented to or acquiesced in anyone’s so acting, or knows of any claim for
compensation for so acting or of any basis for such a claim.

 
 
 

--------------------------------------------------------------------------------

 
4.9.  
Compliance with Applicable Law - The Business as currently conducted by Seller
does not violate or infringe upon any, and is in compliance with all, domestic
or foreign laws, statutes, ordinances or regulations or any right or patent,
trademark, trade name, copyright, know-how or other proprietary right of third
parties, the violation or infringement of which would have a material adverse
effect on the Assets.

 
4.10.  
Condition of Equipment - The Equipment is in good operating and useable
condition and is as described in Schedule 1.1.a in all material
respects.  Except as expressly set forth in this Section 4.10, Seller makes no
warranty as to fitness for a particular purpose or any other warranty with
respect to the equipment.

 
5. Representations and Warranties of Buyer
 
Buyer hereby represents and warrants to Seller as follows:
 
5.1.  
Organization and Standing - Buyer is a corporation duly organized and validly
existing under the laws of the Commonwealth of Pennsylvania.  Buyer has full
corporate power and authority to acquire, own, lease and operate the Assets to
be conveyed to it, to carry on the Business, to enter into this Agreement and to
perform all of its obligations hereunder.

 
5.2.  
Authority

 
a.  
The execution and delivery by Buyer of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement constitutes the legal,
valid and binding obligation of Buyer, enforceable in accordance with its
terms.  Neither the execution nor the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with or
fulfillment of the terms and provisions hereof, will (i) conflict with or result
in a breach or violation of any of the terms, conditions or provisions of the
Certificate of Incorporation or By-Laws of Buyer; or (ii) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Buyer or any
of its assets or properties, which breach, violation, conflict or default would
have a material adverse effect on Buyer.

 
b.  
No consent, approval or authorization of, or filing or registration with, any
governmental or regulatory authority is required to be obtained by Buyer in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 
5.3.  
Litigation - There are no actions, suits, proceedings, claims, investigations or
examinations pending or, to the knowledge of Buyer, threatened which seek to
prevent the consummation of this Agreement or the transactions contemplated
hereby, whether at law or in equity, before or by any federal, state or local
court or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.

 
 
 

--------------------------------------------------------------------------------

 
5.4.  
Brokers - Buyer has not engaged or authorized any broker, finder, investment
banker or other third-party to act on its behalf, directly or indirectly, as a
broker, finder, investment banker or in any other like capacity in connection
with this Agreement or the transactions contemplated hereby, nor has it
consented to or acquiesced in anyone’s so acting, or knows of any claim for
compensation for so acting or of any basis for such a claim.

 
6. Transition Period; Delivery of the Assets
 
6.1.  
Transition Period - From the Closing Date until September 1, 2010 (the
“Transition Period”), the parties acknowledge and agree that Seller will retain
the use of certain Equipment to allow Seller to fulfill backlog orders of the
Business as set forth in Schedule 6.1 (the “Backlog”) and Existing Bids (as set
forth in Section 6.2 below). Seller shall cooperate with Buyer in making the
Equipment ready for transfer, to the extent necessary to enable Buyer to obtain
physical possession on or before the expiration of the Transition
Period.  Notwithstanding the foregoing, the Transition Period may be extended
(with reasonable compensation payable to Buyer) as mutually agreed upon in
writing by the parties, as determined in good faith to allow Seller to fulfill
the Backlog while allowing Buyer to satisfy Buyer's needs for and/or
requirements related to the Equipment

 
6.2.  
Existing Bids; Right of First Refusal

 
a.  
In connection with the Business, Seller has made certain bids to customers (the
“Existing Bids”) as set forth in Schedule 6.2 which Seller may not have the
capacity to complete post-closing.

 
b.  
Promptly following the Closing, Seller shall make good faith reasonable efforts
to, as may be directed by Buyer, cancel any Existing Bids, to the extent such
Existing Bids can be cancelled without breach or exposing Seller to liability
for breach, promptly following the Closing.

 
c.  
In the event that Seller receives an order during the Transition Period relating
to an Existing Bid, Seller shall be permitted to accept and fulfill such related
order, provided that (a) Seller can reasonably fulfill the order during the
Transition Period and (b) Seller first offers Buyer a ten (10) day option to
assume and fulfill the order at Seller’s quoted price.

 
6.3.  
Conduct of Seller During the Transition Period

 
a.  
Seller shall affect the wind down of its operations relating to the Business in
a reasonable manner to ensure that the Equipment to be delivered to Buyer at the
end of the Transition Period will be in materially the same condition as on the
Closing Date, subject to ordinary wear and tear.

 
b.  
Except with the prior written consent of Buyer, Seller shall not during the
Transition Period:

 
(i)  
mortgage, pledge or subject to any lien, security interest or encumbrance, any
of the Assets;

 
 
 

--------------------------------------------------------------------------------

 
(ii)  
sell, assign, transfer, lease or otherwise dispose of any of the Assets;

 
(iii)  
grant any rights under any concessions, leases, licenses, or other rights
relating to the Assets; or

 
(iv)  
agree to commit to do any of the foregoing.

 
c.  
Except as otherwise permitted by this Agreement or with the prior written
consent of Buyer, during the Transition Period, Seller shall:

 
(i)  
maintain in force all existing casualty and liability insurance policies and
fidelity bonds relating to the Assets or the Business, or policies or bonds
providing substantially the same coverage with respect to the Equipment;

 
(ii)  
advise Buyer in writing of any material adverse change in or to the Equipment;

 
(iii)  
maintain the Equipment in its current condition, reasonable wear and tear
excepted, consistent with reasonable commercial  industry practices and
standards for the care of such Equipment; and

 
(iv)  
pay creditors in accordance with normal practices and in the ordinary course of
business.

 
6.4.  
Risk of Loss - Seller shall retain all risk and be liable for any damage, loss,
destruction or deterioration of the Equipment (other than ordinary wear and
tear) until physical delivery of the Equipment is made to Buyer or its agents
pursuant to the Agreement, with such delivery not occurring until after the
Transition Period, unless otherwise mutually agreed upon in writing by the
parties.  Without limitation on any other remedies which Buyer may have, if any
Equipment is damaged or destroyed while still in the possession of Seller,
Seller agrees either to (a) promptly repair or replace such Equipment or to (b)
promptly reimburse Buyer for the replacement value of any such Equipment (after
giving due consideration for the age, condition and depreciation of such
Equipment) which is damaged, lost, destroyed or deteriorated (other than
ordinary wear and tear) during the Transition Period.

 
6.5.  
Insurance - As of the Closing Date, Seller shall cause Seller’s insurers to name
Buyer as an additional insured under applicable Seller liability insurance
policies with regard to the Equipment.

 
6.6.  
WARN – Seller shall fully comply with all notification and other requirements
under WARN to the extent applicable.

 
 
 

--------------------------------------------------------------------------------

 
7. Additional Covenants of Seller
 
7.1.  
Restrictions on Seller’s Business

 
a.  
Non-Competition - For a period of sixty (60) months after the Closing Date, as
long as no default beyond any applicable cure period exists under Buyer’s
obligations under the Promissory Note, Seller agrees not to, anywhere in the
United States of America or anywhere else Seller has sold products related to
the Business in the last  sixty (60) months (the “Territory”), unless acting for
Buyer or any of Buyer’s affiliates or in accordance with Buyer’s prior written
consent:  directly or indirectly own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, principal, agent,
representative, consultant, investor, owner, partner, manager, joint venture or
otherwise with, or permit his or her name to be used by or in connection with,
any business or enterprise engaged anywhere in the Territory that is involved in
the Business.

 
b.  
Exceptions to Non-Competition - Notwithstanding anything to the contrary in
Section 7.1.a above, the parties agree that nothing contained in this Section
7.1 shall in any manner (i) prohibit the completion of the Backlog or fulfilling
Existing Bids as set forth in Section 6; (ii) prohibit the ownership or
acquisition by Seller or its subsidiaries of ten percent (10%) or less of the
outstanding voting securities of any publicly-held corporation or other business
enterprise; and (iii) restrict Seller from satisfying, directly or indirectly,
any rework, warranty or similar obligations in connection with the Backlog or
contracts completed prior to closing.

 
c.  
Remedies - Seller acknowledges that (i) the provisions of this Section 7.1 are
reasonable and necessary to protect the legitimate interests of Buyer, (ii) any
violation of this Section 7.1 may result in irreparable injury to Buyer for
which damages at law may not be reasonable or adequate compensation to Buyer for
a violation of this Section 7.1 and (iii) Buyer and its successors shall be
entitled to have the provisions of this Section 7.1 specifically enforced by
injunctive relief without the necessity of posting bond or other security.  In
the event that the provisions of this Section 7.1 should ever be deemed to
exceed the time, geographic, product or any other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
permitted by applicable law.

 
7.2.  
Seller’s Name

 
a.  
Use of Names - Seller agrees that from and after the Closing Date, neither it
nor any of its affiliates shall directly or indirectly own, manage, operate,
control or otherwise participate in any business using Seller’s name or any
variant thereof and that none of them will license, grant, transfer or otherwise
authorize or encourage the use of such name or any variant thereof.  Within
twenty (20) days after Closing, Seller shall have caused its certificate of
organization, any fictitious name registrations or other similar filings to be
amended to show Seller’s new name and so as to eliminate any public filing which
indicates that Seller may do business under the name “Interlocking Deck
Systems”, any variants thereof or any other name which may cause confusion if
used by Seller after the Closing.

 
 
 

--------------------------------------------------------------------------------

 
b.  
Exceptions - Notwithstanding the above, Buyer shall provide to Seller a limited
license to use its pre-closing name solely for the purpose of managing and
resolving (i) the Backlog and fulfilling Existing Bids as set forth in Section
6; and/or (ii) any claims or liabilities, including that may hereafter arise
which relate to the Business prior to the Closing Date.

 
c.  
Remedies - Without limiting the right of Buyer to pursue all other legal
remedies, Seller agrees that damages at law may not be reasonable or adequate
compensation to Buyer for a violation of this Section 7.2 and that Buyer shall
be entitled to injunctive relief to prevent violation or continuing violation
thereof without the necessity of posting bond or other security.  It is the
intent and understanding of each party hereto that if, in any action before any
court or agency legally empowered to enforce this Section 7.2, any term,
restriction, covenant or promise in this Section 7.2 is found to be unreasonable
and for that reason unenforceable, then such term, restriction, covenant or
promise shall be deemed modified to the extent necessary to make it enforceable
by such court or agency.

 
8. Post-Closing Use of Facility
 
a.  
During the Transition Period and for a reasonable period of time thereafter (not
to exceed ninety (90) days), Seller shall give Buyer reasonable access and use
of the Facility during normal business hours for the purposes of providing
access to the Assets and Seller shall not interfere with such rights nor permit
any third person to interfere with such rights.  Buyer shall be responsible for
repairing any damage to the Facility caused by Buyer’s activities, but shall not
be responsible for any pre-existing conditions or for any damages that are the
foreseeable consequence of the workmanlike dismantling and/or removal of the
Equipment or Inventory or any damages attributable to the acts or omissions of
Seller or its employees.

 
b.  
Buyer may utilize its own work force or independent contractors to perform the
dismantling, removing, or loading of the Assets from the Facility as described
above.

 
c.  
Buyer shall have applicable insurance coverages in place prior to commencing
work at the Facility to cover any and all claims, damages, liabilities or losses
normally insured under similar circumstances including required workers
compensation coverage. Buyer’s insurance requirements shall also apply and be
applicable to any third-party Buyer may bring to the Facility, including its
agents, contractors and auctioneers.  Buyer shall provide Seller evidence of
such insurance upon request.  Seller shall indemnify and hold harmless Buyer
form and against any and all claims, liabilities and attorneys’ fees arising
from or attributable to (i) personal injuries sustained by Seller’s employees
(unless caused by Buyer’s negligence or willful misconduct); and (ii) any and
all personal or property damages attributable to the negligent acts or omissions
of Seller’s employees or contractors.

 
 
 

--------------------------------------------------------------------------------

 
d.  
If Buyer desires to sublease the Facility during or following the Transition
Period, Seller agrees to negotiate in good faith a sublease with Buyer for a
term no less than two (2) years (plus a one-year extension option) on
substantially the same financial terms under which Seller leases the Facility as
mutually agreed by the parties, subject to any required landlord consent.

 
9. Closing Deliveries
 
9.1.  
Seller Deliverables - Upon the terms contained herein, Seller has delivered or
caused to be delivered, to Buyer the following as of the Closing Date:

 
a.  
The Bill of Sale, duly executed by Seller;

 
b.  
A duly executed pay-off letter and release from Dollar Bank, Federal Savings
Bank (“Dollar Bank”), stating that the amount required to fully satisfy any
outstanding amounts of indebtedness of Seller to Dollar Bank, and, releasing any
related liens with respect to the Assets as of or prior to the Closing Date upon
Buyer’s payment of the Closing Cash amount pursuant to Section 9.2.a, in a form
reasonably satisfactory to Buyer;

 
c.  
A duly executed non-compete and confidentiality agreement from each of Alexander
J. Simakas, Edward D. Coholich, Jr. and William S. Teets, in the form attached
hereto as Exhibit C (each, a “Non-Competition Agreement” and collectively, the
“Non-Competition Agreements”);

 
d.  
A transition agreement providing for Seller’s use and/or consumption of a
portion of the Inventory and the use of the Equipment subsequent to the Closing,
duly executed by Seller in the form attached hereto as Exhibit D (the
“Transition Agreement);

 
e.  
All other consents, filings, documents, certificates and instruments as Buyer
shall reasonably request to give effect to the transactions contemplated hereby.

 
9.2.  
Buyer Deliverables - Upon the terms contained herein, Buyer has delivered to
Seller the following as of the Closing Date:

 
a.  
The Closing Cash by wire transfer pursuant to Section 1.4.a;

 
b.  
The Promissory Note, duly executed by Buyer;

 
c.  
Counterpart signature pages to the Non-Competition Agreements duly executed by
Buyer;

 
d.  
The Transition Agreement, duly executed by Buyer; and

 
 
 

--------------------------------------------------------------------------------

 
e.  
All other consents, filings, documents, certificates and instruments as Seller
shall reasonably request to give effect to the transactions contemplated hereby.

 
10. Bulk Sales Law - Buyer and Seller agree that Seller need not comply with the
provisions of any bulk sales law, of any state, or any similar statute, if and
to the extent applicable to the transactions contemplated by this
Agreement.  Seller agree to indemnify and hold Buyer harmless from and against
any and all claims, liabilities, damages, expenses and attorneys’ fees arising
from failure to comply with any bulk sales act or similar law.
 
11. Return of Funds; Assistance - In the event Seller receives funds subsequent
to the Closing which belong to Buyer, Seller shall cause such funds to be
delivered to Buyer within seventy-two (72) hours after Seller initially received
such funds.  In the event Buyer should receive funds subsequent to the Closing
which belong to Seller, Buyer shall cause such funds to be delivered to Seller
within seventy-two (72) hours after Buyer initially received such funds.
 
12. Survival of Representations, Warranties, Covenants and Agreements - All
representations and warranties of the parties hereto contained in this Agreement
or made pursuant hereto shall survive for eighteen (18) months following the
Closing and shall thereafter terminate except as to matters to which a party
shall have given written notice of any claim within such period; provided,
however, no limitation shall exist with respect to the representations in
Section 4.3.  Except as otherwise provided in this Agreement, the covenants and
agreements of the parties hereto shall remain in full force for twenty-six (26)
months following the Closing and shall terminate thereafter except as to
covenants that expressly survive such period by their terms; provided, however,
no limitation shall exist with respect to Excluded Liabilities.
 
13. Indemnification
 
13.1.  
Indemnification by Seller - Subject to the terms and conditions of this Section
13, Seller hereby agrees to indemnify and save harmless Buyer, its directors,
officers, employees and its affiliates from, against, for and in respect of:

 
a.  
Any and all liabilities, obligations or claims, whether absolute, accrued,
contingent or otherwise and whether a contractual, statutory, tax or any other
type of liability, obligation or claim (including, without limitation, all
reasonable costs and expenses, including reasonable attorney’s fees)
(collectively, “Losses”) suffered, sustained, incurred or required to be paid by
Buyer or its affiliates and arising from or relating to Seller’s Business prior
to the Closing Date or Seller’s use or possession of the Assets whether prior to
or subsequent to the Closing Date;

 
b.  
Losses suffered, sustained, incurred or required to be paid by Buyer or any of
its affiliates arising out of Excluded Liabilities;

 
c.  
Any Losses suffered, sustained, incurred or required to be paid by Buyer or any
of its affiliates because of the untruth, inaccuracy or breach of any
representation, warranty, covenant or agreement of Seller contained in or made
pursuant to this Agreement as of the Closing; and

 
 
 

--------------------------------------------------------------------------------

 
d.  
Up to 75% of any Losses suffered, sustained, incurred or required to be paid by
Buyer or its affiliates (i) arising out of or related to any decision or action
by a governmental or regulatory agency regarding the transactions contemplated
by this Agreement or (ii) arising out of or related to the fulfillment of the
Backlog or the Existing Bids in Schedule 6.1 or Schedule 6.2 respectively;
provided, however, that the exclusive remedy under this Section 13.1.d shall be
for Buyer to exercise its right of off-set with respect to the Nine Hundred
Fifty Thousand Dollars ($950,000) otherwise owed on the second anniversary of
the Promissory Note; provided, further, that Seller shall have no
indemnification obligation under this Section 13.1.d to the extent that any such
Losses exclusively are attributable to the willful and knowing misconduct or
gross negligence of Buyer after the Closing.  For the avoidance of doubt, the
limitations on indemnification set forth in Section 13.5 shall apply to Seller’s
indemnification obligations under this Section 13.1.d.

 
13.2.  
Indemnification by Buyer - Subject to the terms and conditions of this Section
13, Buyer hereby agrees to indemnify and save harmless Seller, its directors,
officers, employees and its affiliates from, against, for and in respect of:

 
a.  
Any and all Losses suffered, sustained, incurred or required to be paid by
Seller or any of its affiliates (i) because of the untruth, inaccuracy or breach
of any representation, warranty, covenant or agreement of Buyer contained in or
made pursuant to this Agreement as of the Closing; and

 
b.  
Any and all Losses suffered, sustained, incurred or required to be paid by Buyer
to the extent arising (other than from Excluded Liabilities) from Buyer’s use of
the Assets, excluding any Losses of the kind arising under Section 13.1.d.

 
13.3.  
Procedure for Indemnification with Respect to Third-Party Claims - The
obligations and liabilities of any party against which indemnification is sought
(“Indemnifying Party”) hereunder with respect to claims resulting from the
assertion of liability by third parties shall be subject to the following terms
and conditions:

 
a.  
Any party seeking indemnification hereunder (“Indemnified Party”) agrees to give
prompt written notice to any Indemnifying Party of any claim by a third-party
which might give rise to a claim based on the indemnity agreements contained in
Sections 13.1 and 13.2 hereof, stating the nature and basis of said claim and
the amount thereof, to the extent known.  The Indemnifying Party shall satisfy
its obligation to indemnify the Indemnified Party under this Section 13 within
thirty (30) days after receipt of the foregoing notice unless the Indemnifying
Party shall have elected to defend in good faith such claim as provided in
subsection (b) hereof.  Notwithstanding the foregoing, the Buyer may exercise
its right of off-set under the Promissory Note after providing Seller with ten
(10) days prior written notice.

 
 
 

--------------------------------------------------------------------------------

 
b.  
In the event the Indemnified Party shall notify the Indemnifying Party of any
claim pursuant to subsection (a) hereof, the Indemnifying Party shall have the
right to elect to defend such claim (including all actions, suits, proceeding
and all proceedings on appeal or for review which counsel deem appropriate) with
counsel reasonably satisfactory to the Indemnified Party by written notice to
the Indemnified Party within thirty (30) days after receipt of such notice.  The
Indemnified Party shall make available to the Indemnifying Party and its
attorneys and accountants all books and records of the Indemnified Party
relating to such proceedings or litigation, and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.

 
c.  
So long as the Indemnifying Party is defending in good faith any such claim, the
Indemnified Party shall not compromise or settle such claim, without the written
consent of the Indemnifying Party.

 
13.4.  
Procedure for Claims by Buyer or Seller - In the event that Buyer or Seller
shall seek indemnification hereunder by the other with respect to any claims
(other than by third parties), the party seeking indemnification shall give
prompt written notice of such claim, stating the nature and basis of said claim
and the amount thereof, to the extent known.  Within thirty (30) days after
receipt of such notice, the other party shall either pay the amount of such
claim or set forth in writing any dispute with respect to such claim.

 
13.5.  
Limitations on Indemnification

 
a.  
The indemnification obligations under this Section 13 shall be inapplicable
until the aggregate amount of Losses suffered or sustained by an Indemnified
Party exceeds in the aggregate Seventy Thousand Dollars ($70,000).

 
b.  
An Indemnifying Party shall have no further indemnity obligations under this
Section 13 once the aggregate of all losses paid by it equals Two Million
Dollars ($2,000,000).

 
c.  
An Indemnifying Party’s indemnity obligations under this Section 13 shall be
reduced to the extent that the Indemnified Party had a reasonable opportunity,
but failed, in good faith to use commercially reasonable efforts to recover
under a policy of insurance or under a contractual right of set-off or
indemnity.

 
d.  
The above limitations on indemnification shall not, however, be applicable to
the following:  (i) the determination of the Purchase Price Adjustment pursuant
to Section 1.5; (ii) the representations of Seller set forth in Section 4.3
(Title to Assets; Absence of Liens and Encumbrances); (iii) obligations of
Seller under Section 7 (Additional Covenants of Seller); (iv) obligations of the
parties under Section 8 (Post-Closing Use of Facility); (v) the obligation to
return funds to Seller or Buyer pursuant to Section 11 hereof or (vi)
obligations of Buyer under the Promissory Note.

 
13.6.  
Insurance Offset - If the amount of any indemnifiable Losses, at any time
following the payment of an indemnification obligation, is offset or reduced by
the payment of any insurance proceeds, the amount of such insurance proceeds,
less any costs, expenses, premiums or taxes incurred in connection therewith
shall be promptly repaid to the Indemnifying Party.

 
 
 

--------------------------------------------------------------------------------

 
13.7.  
Exclusivity - To the extent permitted by law and except as provided in Section
1.5, (Purchase Price Adjustment) and Section 7 (Additional Covenants of Seller)
or with respect to claims for fraud or willful misconduct, the indemnities set
forth in this Section 13 and the Buyer's right to off-set against payments due
under the Promissory Note as set forth in the Promissory Note, shall be the
exclusive remedies of Buyer for any inaccuracy in any representation or
warranty, misrepresentation, breach of warranty or nonfulfillment or failure to
be performed of any covenant or agreement contained in this Agreement.

 
14. Expenses - Each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions hereof, and
the consummation of the transactions contemplated hereby.
 
15. Notices - All notices or other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered by telex, telegram, telecopy or personally, or five (5) days after
mailing if sent by registered or certified mail, postage prepaid, addressed as
follows:
 
If to Buyer:
 
L. B. Foster Company
 
415 Holiday Drive
 
Pittsburgh, PA  15220
 
Attention:  Chief Executive Officer
 
With a copy to:
 
L. B. Foster Company
 
415 Holiday Drive
 
Pittsburgh, PA  15220
 
Attention:  General Counsel
 
If to Seller:
 
Interlocking Deck Systems International, LLC
 
115 41st Street
 
Pittsburgh, PA 15201
 
Attention:  Alexander J. Simakas
 
 
 

--------------------------------------------------------------------------------

 
With a copy (which shall not constitute notice) to:
 
McGuireWoods LLP
 
625 Liberty Avenue
 
Dominion Tower, 23rd Floor
 
Pittsburgh, PA 15222
 
Attention:  Scott E. Westwood, Esquire
 
16. Entire Agreement; Amendments - This Agreement (together with the Exhibits,
the Schedules and the other documents delivered pursuant hereto) contain the
entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements, understandings
or intents between or among any of the parties hereto.  The parties hereto, by
mutual agreement in writing, may amend, modify and supplement this Agreement.
 
17. Interpretation - Article titles and headings to sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement. The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set for verbatim
herein.  Words of number may be read as singular or plural, as required by
context. The authorship of this Agreement shall be irrelevant to its
interpretation.
 
18. Waivers - Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof.  The failure of any party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.
 
19. Partial Invalidity - Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein
unless the deletion of such provision or provisions would result in such a
material change as to cause completion of the transactions contemplated hereby
to be unreasonable.
 
20. Successor and Assigns - This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted
assigns.  The successors and permitted assigns hereunder shall include, without
limitation, in the case of Buyer, any permitted assignee as well as the
successors in interest to such permitted assignee (whether by merger,
liquidation (including successive mergers or liquidations) or otherwise) or any
subsequent purchaser of any of the Assets.  Nothing in this Agreement expressed
or implied is intended or shall be construed to confer upon any person other
than the parties and successors and assigns permitted by this Section 20 any
right, remedy or claim under or by reason of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
21. Execution in Counterparts - This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
and delivered to each of Seller and Buyer.  A facsimile signature shall be
deemed an equivalent to an original for each and every counterpart.
 
22. Third-Party Beneficiaries - Nothing in this Agreement, expressed or implied,
is intended to confer upon Seller’s employees, former employees, collective
bargaining representatives, job applicants, any association or group of such
persons any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement, without limitation, any rights of employment.
 
23. Governing law - This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania applicable to
contracts to be carried out wholly within such Commonwealth, without regard to
its provisions of conflict of laws.
 
(Signatures appear on the following page)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed and delivered this Agreement as of the date first above written.
 
                                                                Buyer:
 
ATTEST:                                                                           L.
B. FOSTER COMPANY
 
/s/ David L.
Voltz______________                                                 By:          /s/
Donald L. Foster____________
 
Name:     Donald L. Foster_______________
 
 
Title:
Senior Vice President-Construction Products

 
Seller:
 
WITNESS:                                                                           INTERLOCKING
DECK SYSTEMS
                                                                                             
INTERNATIONAL, LLC.
 
/s/ Gary S.
Regan______________                                                  By:           /s/
Alexander J. Simakas________
 
Name:        Alexander J. Simakas___________
 
Title:          Chief Executive Office__________
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF PROMISSORY NOTE
 
[form attached]





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF BILL OF SALE
 
[form attached]





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
FORM OF NON-COMPETITION AGREEMENT
 
[form attached]





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
FORM OF TRANSITION AGREEMENT
 
[form attached]





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF


PROMISSORY NOTE


US
$1,950,000                                                                                                                                                                                       
Pittsburgh, Pennsylvania
                                                                March 23, 2010
 
FOR VALUE RECEIVED, the undersigned, L. B. FOSTER COMPANY (“Maker”), a
Pennsylvania corporation having its principal office at 415 Holiday Drive,
Pittsburgh, PA 15220, promises to pay to the order of INTERLOCKING DECK SYSTEMS
INTERNATIONAL, LLC, a Pennsylvania limited liability company (“Payee”) having
its principal office at 115 41st Street, Pittsburgh, PA 15201, or such other
address as Payee designates in writing to Maker, in immediately available funds
the principal sum of ONE MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS
($1,950,000), in payments of One Million Dollars ($1,000,000) on the first
anniversary date of this promissory note (this “Note”) and Nine Hundred Fifty
Thousand Dollars ($950,000) on the second anniversary date of this Note.  No
interest shall accrue or be payable on the principal balance due hereunder.  If
any payment is due on a Saturday, Sunday or other day on which banks in
Pittsburgh, Pennsylvania are closed for business, such payment will be due on
the next business day.
 
This Note is being issued pursuant to the terms of an Asset Purchase Agreement
of even date herewith between Maker and Payee (the “Purchase
Agreement”).  Capitalized terms used but not otherwise defined in this Note
shall have the meanings provided them in the Purchase Agreement.
 
Maker shall have a right of off-set against payments due hereunder for any
obligations of Payee to Maker arising under the Purchase Agreement or the
Transition Agreement, including but not limited to:  (i) the Purchase Price
Adjustment, (ii) indemnification obligations of Payee, or (iii) or any damage or
loss to the Equipment in connection with or in any manner relating to Payee’s
use or possession thereof.
 
The occurrence of the following events will be deemed to be an “Event of
Default” under this Note:  (i) failure to make any payment of principal within
ten (10) days of the date when due, (ii) the filing by or against Maker of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against the Maker, such proceeding is not dismissed or stayed within
ninety (90) days of the commencement thereof); (iii) the sale of all or
substantially all of the assets of Maker; or (iv) any default or material breach
of any agreement of Maker under the Purchase Agreement.
 
Upon the occurrence of an Event of Default specified above, interest shall
accrue on the outstanding balance of this Note at the announced prime rate of
the BNY Mellon and the outstanding principal balance hereunder shall be
immediately due and payable without demand or notice of any kind.  Maker hereby
waives presentment, demand, protest or notice of any kind in connection with
this Note.
 


 
 

--------------------------------------------------------------------------------

 
 
In the event any one or more of the provisions contained in this Note shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
This Note may not be waived, changed, modified or discharged orally or in any
other manner except by an agreement in writing signed by the party against whom
the enforcement of the waiver, change, modification or discharge is sought.
 
Maker waives demand, presentment for payment, notice of dishonor, protest and
notice of protest and diligence in collection and bringing suit and the holder
hereof may extend the time for payment or accept partial payment without
discharging or releasing Maker.
 
This Note may be prepaid, in whole or in part, without penalty at any time.
 
This Note shall bind Maker and the successors and assigns of Maker, and the
benefits hereof shall inure to the benefit of Payee and his heirs, personal
representatives and assigns.  All references herein to “Maker” shall be deemed
to apply to Maker and the successors and assigns of Maker, and all references
herein to “Payee” shall be deemed to apply to Payee and his heirs, personal
representatives and assigns.  Neither Maker nor Payee shall have the right to
assign, sell or transfer this Note or his or its rights or obligations hereunder
without the prior written consent of the other party.
 
This Note and the rights and obligations of the Maker and Payee shall for all
purposes be governed by and construed and enforced in accordance with the
substantive law of the Commonwealth of Pennsylvania without giving effect to the
principles of conflict of laws.
 
If, following the occurrence of an Event of Default, Payee is required to pursue
legal action to enforce the obligations of Maker under this Note, the prevailing
party shall be entitled to reimbursement from the other party for the reasonable
fees and expenses of counsel incurred in connection with such proceedings.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Maker intending to be legally bound, has executed this Note
on the day and year first written with the intention that this Note shall
constitute a sealed instrument.
 


 
ATTEST:                                                                           L.
B. FOSTER COMPANY




/s/ David L.
Voltz______________                                                 By:          /s/
Donald L. Foster____________


Name:     Donald L. Foster______________


 
Title:
Senior Vice President-Construction Products




 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


FORM OF


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS THAT INTERLOCKING DECK SYSTEMS INTERNATIONAL,
LLC, a Pennsylvania limited liability company (“Seller”), and L. B. FOSTER
COMPANY, a Pennsylvania corporation (“Buyer”), have entered into that certain
Asset Purchase Agreement, dated March 23, 2010, in conjunction herewith (the
“Agreement”), which provides inter alia for the sale by Seller to Buyer of
certain assets of Seller used or held for use in the Business, other than the
Excluded Assets.  Unless otherwise defined herein, capitalized terms used herein
have the meanings provided in the Agreement.


NOW, THEREFORE, Seller, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the terms and
conditions of the Agreement, and intending to be legally bound, hereby sells,
transfers, assigns, conveys, sets over and delivers to Buyer, free and clear of
all Encumbrances, all right, title and interest of Seller in and to the Assets,
to have and to hold the same, unto and for the use of Buyer, forever.


After delivery of this instrument, Seller hereby covenants and agrees to
cooperate reasonably with Buyer and with its representatives, if any, in
connection with any steps required to be taken as part of Seller’s obligations
under this Bill of Sale, and shall (a) furnish upon request to Buyer such
further information; (b) execute and deliver to Buyer such other documents; and
(c) do such other acts and things, all as Buyer may reasonably request for the
purpose of carrying out the transactions contemplated hereby.


The terms and conditions of this Bill of Sale shall be binding upon, inure to
the benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto.


This Bill of Sale is made subject to and with the benefit of the respective
representations and warranties, covenants, terms, conditions, and other
provisions of the Agreement.  In the event of any conflict or other
inconsistency between this Bill of Sale and the Agreement, the Agreement shall
be the controlling document.


The terms and conditions of this Bill of Sale shall be governed by, and
construed in accordance with, the law of the Commonwealth of Pennsylvania
applicable to contracts to be carried out wholly within such Commonwealth,
without regard to its provisions of conflicts of laws.


(Signature appears on the following page)







 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered as of this 23rd day of March, 2010.




INTERLOCKING DECK SYSTEMS
INTERNATIONAL, LLC




By: /s/ Alexander J. Simakas_________________


Name:Alexander J. Simakas_________________


Title:Chief Executive Officer___________________





 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


FORM OF


NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (this “Agreement”), dated as of March 23, 2010,
is entered into by and between Alexander J. Simakas, an individual having an
address of ______________________________________ (the “Restricted Party”) and
L. B. FOSTER COMPANY, a Pennsylvania corporation (“Buyer”).
 
W I T N E S S E T H:


WHEREAS, this Agreement is being executed and delivered in connection with that
certain Asset Purchase Agreement, by and between Interlocking Deck Systems
International, LLC, a Pennsylvania limited liability company (“Seller”), and
Buyer, dated as of even date herewith (the “Purchase Agreement”).  Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
provided them in the Purchase Agreement;
 
WHEREAS, subject to the terms and conditions of  the Purchase Agreement, Seller
has agreed to sell to Buyer and Buyer has agreed to purchase from Seller certain
of Seller’s inventory, equipment, machinery, proprietary information and
intellectual property rights relating to the Operations;
 
WHEREAS, as an equity owner of Seller, the Restricted Party will receive Ten
Thousand Dollars ($10,000) and other substantial direct and indirect benefits as
a result of the transactions contemplated by the Purchase Agreement;
 
WHEREAS, the Restricted Party acknowledges that by reason of his involvement
with Seller, he has had access to valuable knowledge and confidential
information concerning the Operations; and
 
WHEREAS, Buyer would not enter into the Purchase Agreement without the
Restricted Party entering into this Agreement and agreeing to the restrictive
covenants contained herein.
 
NOW, THEREFORE, in consideration of the Purchase Price paid by Buyer pursuant to
the Purchase Agreement, and the other consideration and mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
 
1. Non-Compete Payment.  Ten Thousand Dollars ($10,000) shall be paid by Buyer
to the Restricted Party in consideration for the execution and delivery of this
Agreement in connection with the Closing of the transactions contemplated by the
Asset Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2. Restrictions on Competition.
 
a. For a period of sixty (60) calendar months after the date hereof, as long as
no default beyond any applicable cure period exists under Buyer’s obligations
under the Promissory Note issued pursuant to the Purchase Agreement by Buyer in
favor of Seller, the Restricted Party agrees not to, anywhere in Territory,
unless acting for Buyer or any of Buyer’s affiliates or in accordance with
Buyer’s prior written consent, directly or indirectly own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
principal, agent, representative, consultant, investor, owner, partner, manager,
joint venture or otherwise with, or permit his or her name to be used by or in
connection with, any business or enterprise engaged anywhere in the Territory
that is involved in the Business.
 
b. Notwithstanding anything to the contrary in Section 1(a) above, nothing
contained herein shall in any manner (i) prohibit the Restricted Party from
working with Seller to complete the Backlog or fulfill Existing Bids; (ii)
prohibit the ownership or acquisition by Restricted Party of ten percent (10%)
or less of the outstanding voting securities of any publicly-held corporation or
other business enterprise; and (iii) prohibit the Restricted Party from working
with Seller to satisfy, directly or indirectly, any rework, warranty or similar
obligations in connection with the Backlog, the Existing Bids or contracts
completed prior to the Closing.
 
3. Acknowledgment of Materiality; Modification.
 
a. The Restricted Party acknowledges that (i) the provisions of Section 1 above
are reasonable and necessary to protect the legitimate interests of Buyer, (ii)
any violation of Section 1 above may result in irreparable injury to Buyer for
which damages at law may not be reasonable or adequate compensation to Buyer,
and (iii) Buyer and its  successors and assigns shall be entitled to have the
provisions of this Agreement specifically enforced by injunctive relief without
the necessity of posting bond or other security.
 
b. In the event that the provisions of this Agreement should ever be deemed to
exceed the time, geographic, product or any other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
permitted by applicable law.
 
4. Confidentiality.
 
a. The Restricted Party hereby agrees that he shall not at any time, use,
disclose or publish, or permit other persons to disclose or publish, any
Confidential Information, excluding information to the extent relating to the
Excluded Assets or the Excluded Liabilities, unless (i) such information is or
becomes generally known to the public through no fault of the Restricted Party
or Seller, (ii) the Restricted Party is advised in writing by counsel that
disclosure is required by law or the order of a governmental entity of competent
jurisdiction under applicable law, or (iii) the Restricted Party reasonably
believes that such disclosure is required in connection with a subpoena served
upon or in the defense of a lawsuit against the Restricted Party; provided that
prior to disclosing any information pursuant to clauses (ii) and (iii) above,
the Restricted Party shall give prior written notice thereof to Buyer and
provide Buyer with the opportunity to contest such disclosure and shall
cooperate with efforts to prevent such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
b. For purposes of Section 4(a), “Confidential Information” shall mean all
confidential and/or proprietary information of Seller relating to the Business,
including without limitation data, documents, methodologies, materials,
software, computer programs, trade secrets, manuals, analyses, forms,
techniques, research, reports, modifications, improvements, procedures,
inventions, personnel records, customer lists, project lists, sales data,
formulas and processes and cost and pricing information.
 
5. Binding Effect; Assignment.  The rights, obligations and duties of the
parties to this Agreement may not be assigned, transferred or delegated by
either party in any manner whatsoever.  Without limiting the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.
 
6. Counterparts.  This Agreement may be executed and delivered in multiple
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  A facsimile
signature shall be deemed an equivalent to an original for each and every
counterpart.
 
7. Amendment.  This Agreement may be amended only by an instrument in writing
and signed by the parties hereto.
 
8. Waiver.  The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.
 
9. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania applicable to
contracts to be carried out wholly within such Commonwealth, without regard to
its provisions of conflict of laws.
 


(Signatures appear on the following page)

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first set forth above.




RESTRICTED PARTY:                                                      ALEXANDER
J. SIMAKAS






By:/s/ Alexander J. Simakas_________________


Name:Alexander J. Simakas______________




 
 


BUYER:                                                                                
L. B. FOSTER COMPANY




By: /s/ Donald L. Foster           ________________


Name:Donald L. Foster_____________________


Title:Senior Vice President-Construction Products_







 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


FORM OF


NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (this “Agreement”), dated as of March 23, 2010,
is entered into by and between William S. Teets, an individual having an address
of ______________________________________ (the “Restricted Party”) and L. B.
FOSTER COMPANY, a Pennsylvania corporation (“Buyer”).
 
W I T N E S S E T H:


WHEREAS, this Agreement is being executed and delivered in connection with that
certain Asset Purchase Agreement, by and between Interlocking Deck Systems
International, LLC, a Pennsylvania limited liability company (“Seller”), and
Buyer, dated as of even date herewith (the “Purchase Agreement”).  Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
provided them in the Purchase Agreement;
 
WHEREAS, subject to the terms and conditions of  the Purchase Agreement, Seller
has agreed to sell to Buyer and Buyer has agreed to purchase from Seller certain
of Seller’s inventory, equipment, machinery, proprietary information and
intellectual property rights relating to the Operations;
 
WHEREAS, as an equity owner of Seller, the Restricted Party will receive Ten
Thousand Dollars ($10,000) and other substantial direct and indirect benefits as
a result of the transactions contemplated by the Purchase Agreement;
 
WHEREAS, the Restricted Party acknowledges that by reason of his involvement
with Seller, he has had access to valuable knowledge and confidential
information concerning the Operations; and
 
WHEREAS, Buyer would not enter into the Purchase Agreement without the
Restricted Party entering into this Agreement and agreeing to the restrictive
covenants contained herein.
 
NOW, THEREFORE, in consideration of the Purchase Price paid by Buyer pursuant to
the Purchase Agreement, and the other consideration and mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
 
1. Non-Compete Payment.  Ten Thousand Dollars ($10,000) shall be paid by Buyer
to the Restricted Party in consideration for the execution and delivery of this
Agreement in connection with the Closing of the transactions contemplated by the
Asset Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2. Restrictions on Competition.
 
a. For a period of sixty (60) calendar months after the date hereof, as long as
no default beyond any applicable cure period exists under Buyer’s obligations
under the Promissory Note issued pursuant to the Purchase Agreement by Buyer in
favor of Seller, the Restricted Party agrees not to, anywhere in Territory,
unless acting for Buyer or any of Buyer’s affiliates or in accordance with
Buyer’s prior written consent, directly or indirectly own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
principal, agent, representative, consultant, investor, owner, partner, manager,
joint venture or otherwise with, or permit his or her name to be used by or in
connection with, any business or enterprise engaged anywhere in the Territory
that is involved in the Business.
 
b. Notwithstanding anything to the contrary in Section 1(a) above, nothing
contained herein shall in any manner (i) prohibit the Restricted Party from
working with Seller to complete the Backlog or fulfill Existing Bids; (ii)
prohibit the ownership or acquisition by Restricted Party of ten percent (10%)
or less of the outstanding voting securities of any publicly-held corporation or
other business enterprise; and (iii) prohibit the Restricted Party from working
with Seller to satisfy, directly or indirectly, any rework, warranty or similar
obligations in connection with the Backlog, the Existing Bids or contracts
completed prior to the Closing.
 
3. Acknowledgment of Materiality; Modification.
 
a. The Restricted Party acknowledges that (i) the provisions of Section 1 above
are reasonable and necessary to protect the legitimate interests of Buyer, (ii)
any violation of Section 1 above may result in irreparable injury to Buyer for
which damages at law may not be reasonable or adequate compensation to Buyer,
and (iii) Buyer and its  successors and assigns shall be entitled to have the
provisions of this Agreement specifically enforced by injunctive relief without
the necessity of posting bond or other security.
 
b. In the event that the provisions of this Agreement should ever be deemed to
exceed the time, geographic, product or any other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
permitted by applicable law.
 
4. Confidentiality.
 
a. The Restricted Party hereby agrees that he shall not at any time, use,
disclose or publish, or permit other persons to disclose or publish, any
Confidential Information, excluding information to the extent relating to the
Excluded Assets or the Excluded Liabilities, unless (i) such information is or
becomes generally known to the public through no fault of the Restricted Party
or Seller, (ii) the Restricted Party is advised in writing by counsel that
disclosure is required by law or the order of a governmental entity of competent
jurisdiction under applicable law, or (iii) the Restricted Party reasonably
believes that such disclosure is required in connection with a subpoena served
upon or in the defense of a lawsuit against the Restricted Party; provided that
prior to disclosing any information pursuant to clauses (ii) and (iii) above,
the Restricted Party shall give prior written notice thereof to Buyer and
provide Buyer with the opportunity to contest such disclosure and shall
cooperate with efforts to prevent such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
b. For purposes of Section 4(a), “Confidential Information” shall mean all
confidential and/or proprietary information of Seller relating to the Business,
including without limitation data, documents, methodologies, materials,
software, computer programs, trade secrets, manuals, analyses, forms,
techniques, research, reports, modifications, improvements, procedures,
inventions, personnel records, customer lists, project lists, sales data,
formulas and processes and cost and pricing information.
 
5. Binding Effect; Assignment.  The rights, obligations and duties of the
parties to this Agreement may not be assigned, transferred or delegated by
either party in any manner whatsoever.  Without limiting the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.
 
6. Counterparts.  This Agreement may be executed and delivered in multiple
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  A facsimile
signature shall be deemed an equivalent to an original for each and every
counterpart.
 
7. Amendment.  This Agreement may be amended only by an instrument in writing
and signed by the parties hereto.
 
8. Waiver.  The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.
 
9. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania applicable to
contracts to be carried out wholly within such Commonwealth, without regard to
its provisions of conflict of laws.
 


(Signatures appear on the following page)

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first set forth above.




RESTRICTED PARTY:                                                      WILLIAM
S. TEETS






By: /s/ William S. Teets_____________________


Name:William S. Teets_____________________




 
 


BUYER:                                                                               
L. B. FOSTER COMPANY




By: /s/ Donald L. Foster_____________________


Name:Donald L. Foster_____________________


Title:Senior Vice President-Construction Products







 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


FORM OF


NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (this “Agreement”), dated as of March 23, 2010,
is entered into by and between Edward D. Coholich, Jr., an individual having an
address of ______________________________________ (the “Restricted Party”) and
L. B. FOSTER COMPANY, a Pennsylvania corporation (“Buyer”).
 
W I T N E S S E T H:


WHEREAS, this Agreement is being executed and delivered in connection with that
certain Asset Purchase Agreement, by and between Interlocking Deck Systems
International, LLC, a Pennsylvania limited liability company (“Seller”), and
Buyer, dated as of even date herewith (the “Purchase Agreement”).  Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
provided them in the Purchase Agreement;
 
WHEREAS, subject to the terms and conditions of  the Purchase Agreement, Seller
has agreed to sell to Buyer and Buyer has agreed to purchase from Seller certain
of Seller’s inventory, equipment, machinery, proprietary information and
intellectual property rights relating to the Operations;
 
WHEREAS, as an equity owner of Seller, the Restricted Party will receive Ten
Thousand Dollars ($10,000) and other substantial direct and indirect benefits as
a result of the transactions contemplated by the Purchase Agreement;
 
WHEREAS, the Restricted Party acknowledges that by reason of his involvement
with Seller, he has had access to valuable knowledge and confidential
information concerning the Operations; and
 
WHEREAS, Buyer would not enter into the Purchase Agreement without the
Restricted Party entering into this Agreement and agreeing to the restrictive
covenants contained herein.
 
NOW, THEREFORE, in consideration of the Purchase Price paid by Buyer pursuant to
the Purchase Agreement, and the other consideration and mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
 
1. Non-Compete Payment.  Ten Thousand Dollars ($10,000) shall be paid by Buyer
to the Restricted Party in consideration for the execution and delivery of this
Agreement in connection with the Closing of the transactions contemplated by the
Asset Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2. Restrictions on Competition.
 
a. For a period of sixty (60) calendar months after the date hereof, as long as
no default beyond any applicable cure period exists under Buyer’s obligations
under the Promissory Note issued pursuant to the Purchase Agreement by Buyer in
favor of Seller, the Restricted Party agrees not to, anywhere in Territory,
unless acting for Buyer or any of Buyer’s affiliates or in accordance with
Buyer’s prior written consent, directly or indirectly own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
principal, agent, representative, consultant, investor, owner, partner, manager,
joint venture or otherwise with, or permit his or her name to be used by or in
connection with, any business or enterprise engaged anywhere in the Territory
that is involved in the Business.
 
b. Notwithstanding anything to the contrary in Section 1(a) above, nothing
contained herein shall in any manner (i) prohibit the Restricted Party from
working with Seller to complete the Backlog or fulfill Existing Bids; (ii)
prohibit the ownership or acquisition by Restricted Party of ten percent (10%)
or less of the outstanding voting securities of any publicly-held corporation or
other business enterprise; and (iii) prohibit the Restricted Party from working
with Seller to satisfy, directly or indirectly, any rework, warranty or similar
obligations in connection with the Backlog, the Existing Bids or contracts
completed prior to the Closing.
 
3. Acknowledgment of Materiality; Modification.
 
a. The Restricted Party acknowledges that (i) the provisions of Section 1 above
are reasonable and necessary to protect the legitimate interests of Buyer, (ii)
any violation of Section 1 above may result in irreparable injury to Buyer for
which damages at law may not be reasonable or adequate compensation to Buyer,
and (iii) Buyer and its  successors and assigns shall be entitled to have the
provisions of this Agreement specifically enforced by injunctive relief without
the necessity of posting bond or other security.
 
b. In the event that the provisions of this Agreement should ever be deemed to
exceed the time, geographic, product or any other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
permitted by applicable law.
 
4. Confidentiality.
 
a. The Restricted Party hereby agrees that he shall not at any time, use,
disclose or publish, or permit other persons to disclose or publish, any
Confidential Information, excluding information to the extent relating to the
Excluded Assets or the Excluded Liabilities, unless (i) such information is or
becomes generally known to the public through no fault of the Restricted Party
or Seller, (ii) the Restricted Party is advised in writing by counsel that
disclosure is required by law or the order of a governmental entity of competent
jurisdiction under applicable law, or (iii) the Restricted Party reasonably
believes that such disclosure is required in connection with a subpoena served
upon or in the defense of a lawsuit against the Restricted Party; provided that
prior to disclosing any information pursuant to clauses (ii) and (iii) above,
the Restricted Party shall give prior written notice thereof to Buyer and
provide Buyer with the opportunity to contest such disclosure and shall
cooperate with efforts to prevent such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
b. For purposes of Section 4(a), “Confidential Information” shall mean all
confidential and/or proprietary information of Seller relating to the Business,
including without limitation data, documents, methodologies, materials,
software, computer programs, trade secrets, manuals, analyses, forms,
techniques, research, reports, modifications, improvements, procedures,
inventions, personnel records, customer lists, project lists, sales data,
formulas and processes and cost and pricing information.
 
5. Binding Effect; Assignment.  The rights, obligations and duties of the
parties to this Agreement may not be assigned, transferred or delegated by
either party in any manner whatsoever.  Without limiting the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.
 
6. Counterparts.  This Agreement may be executed and delivered in multiple
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  A facsimile
signature shall be deemed an equivalent to an original for each and every
counterpart.
 
7. Amendment.  This Agreement may be amended only by an instrument in writing
and signed by the parties hereto.
 
8. Waiver.  The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.
 
9. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania applicable to
contracts to be carried out wholly within such Commonwealth, without regard to
its provisions of conflict of laws.
 


(Signatures appear on the following page)

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first set forth above.




RESTRICTED PARTY:                                                      EDWARD D.
COHOLICH, JR.






By: /s/ Edward D. Coholich, Jr.         ___________


Name:Edward D. Coholich, Jr.  _______________




 
 


BUYER:                                                                               
L. B. FOSTER COMPANY




By: /s/ Donald L. Foster   ____________________


Name:Donald L. Foster _____________________


Title:Senior Vice President-Construction Products







 
 

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF
 
TRANSITION PERIOD AGREEMENT
 
This Transition Period Agreement (the “Agreement”) is dated as of March 23,
2010, by and between INTERLOCKING DECK SYSTEMS INTERNATIONAL, LLC, a
Pennsylvania limited liability company (“Seller”), and L. B. FOSTER COMPANY, a
Pennsylvania corporation (“Buyer”).
 
W I T N E S S E T H:


WHEREAS, Seller and Buyer are parties to an Asset Purchase Agreement (the
“Purchase Agreement”), dated of even date herewith, whereby Buyer and Seller
agreed to enter into this Agreement at the Closing pursuant to which Seller, at
Seller’s sole risk, may use the Equipment and use and/or consume a portion of
the Inventory; and
 
WHEREAS, capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, subject to the terms, conditions, covenants and provisions of
this Agreement, each of Seller and Buyer mutually covenants and agrees as
follows:
 
ARTICLE I
 
TRANSITIONAL ARRANGEMENT
 
1.1 Transition Period.
 
(a) Upon the terms and subject to the conditions set forth in this Agreement,
during the Transition Period, Buyer shall make available to Seller, at Seller’s
Facility at and comprising 91 40th Street, Pittsburgh, PA  15201, the Equipment
and, in Buyer's sole discretion, certain of the Inventory which were acquired by
Buyer from Seller under the Purchase Agreement (hereinafter referred to
individually as the “Transition Period” as defined in the Purchase Agreement).
 
(b) In no event shall the Seller use any Inventory without the prior written
consent of Buyer pursuant to a bona fide purchase order from Seller accepted on
behalf of Buyer by  Timothy J. Pace or his written designee to Seller.
 
(c) Seller agrees that Buyer is the sole owner of such Equipment and Inventory
and agrees to execute and hereby authorizes Buyer to execute such financing
statement(s) or other documents establishing Buyer’s title to such Equipment and
Inventory.
 
(d) Buyer and Seller shall cooperate with each other in connection with the
performance of any Transition Period and any required transition activities at
the end of the Term.  Seller shall give Buyer reasonable access, during regular
business hours and at such other times as are reasonably required, to the
Facility to the extent necessary for the purposes of providing access to the
Inventory and Equipment.
 
 
 

--------------------------------------------------------------------------------

 
1.2 Transition Period.
 
(a) Seller shall affect the wind down of its Operations in a reasonable manner
to ensure that the Equipment to be delivered to Buyer at the end of the
Transition Period will be in the same condition as on the Closing Date, subject
to ordinary wear and tear.
 
(b) Except with the prior written consent of the Buyer, Seller shall not during
the Transition Period:
 
(i)  
mortgage, pledge or subject to any lien, security interest or encumbrance, any
of the Assets;

 
(ii)  
sell, assign, transfer, lease or otherwise dispose of any of the Assets;

 
(iii)  
grant any rights under any concessions, leases, licenses, or other rights
relating to the Assets; or

 
(iv)  
agree to commit to do any of the foregoing.

 
(c) Except as otherwise permitted by this Agreement, the Purchase Agreement or
with the prior written consent of the Buyer, during the Transition Period,
Seller shall:
 
(i)  
maintain in force all existing casualty and liability insurance policies and
fidelity bonds relating to the Assets or the Business, or policies or bonds
providing substantially the same coverage with respect to the Equipment;

 
(ii)  
advise Buyer in writing of any material adverse change in or to the Equipment;

 
(iii)  
maintain the Equipment in its current condition, reasonable wear and tear
excepted, consistent with reasonable commercial  industry practices and
standards for the care of such Equipment; and

 
(iv)  
pay creditors in accordance with normal practices and in the ordinary course of
business.

 
1.3 Contact Information.
 
(a) Buyer agrees that if, for the twelve (12) month period after the Closing
Date, Buyer receives phone calls, emails, mail or any other correspondences that
were to be received by Seller and do not pertain to the Business as conducted by
Buyer, Buyer will promptly remit to Seller, and/or contact Seller regarding,
such correspondence.
 
(b) As soon as reasonably practicable after the Closing Date, Seller and Buyer
shall amend the website acquired by Buyer under the Purchase Agreement to
redirect any person looking for information and/or contacts related to the other
party to such website(s) designated by such other party for the twelve (12)
month period following the Closing Date;
 
 
 

--------------------------------------------------------------------------------

 
1.4 Sales Support.
 
(a) Seller shall, and shall cause its affiliates, subsidiaries, divisions and
business units to provide to Buyer a list of detailed customer contact
information, including without limitation, contact names, addresses and phone
numbers as are necessary for Buyer to transition the Business into Buyer’s
existing sales representation channels.
 
(b) Until the later to occur of either (i) the termination of the Transition
Period or (ii) twelve (12) months after the Closing Date Seller shall forward
any and all orders, potential orders or requests for quotes or information
regarding the Business to Christopher Davis, Sales Manager, L. B. Foster
Company, 1016 Greentree Road, Pittsburgh, PA  15220.
 
1.5 Personnel.
 
(a) Under any Transition Period, Buyer and/or Seller may, as they deem necessary
or appropriate, (i) use their personnel or those of their affiliates, and (ii)
employ the services of third-parties, in each case as they deem appropriate for
the efficient performance of such Transition Period.
 
(b) Notwithstanding anything to the contrary contained herein, Buyer and Seller
shall not be obligated to retain the services of any specific individual in
connection with the performance of their obligations hereunder and neither party
shall be required to increase staffing, acquire equipment or make any
investments or capital expenditures to fulfill any Transition Period hereunder.
 
1.6 Level of Transition Period.  BUYER MAKES NO REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO THIS TRANSITION PERIOD, INCLUDING, BUT NOT LIMITED TO ANY
EQUIPMENT AND/OR INVENTORY USED IN THE PROVISION OF ANY TRANSITION PERIOD AND
EXCEPT AS EXPRESSLY PROVIDED HEREIN, BUYER DISCLAIMS ALL WARRANTIES, WITH
RESPECT TO THE TRANSITION PERIOD, EQUIPMENT AND/OR INVENTORY.  THE INVENTORY AND
THE EQUIPMENT MAY BE USED BY SELLER EXCLUSIVELY ON AN “AS IS” BASIS, WITH SELLER
ASSUMING ALL RISK DESCRIBED HEREIN ASSOCIATED WITH SELLER’S USE THEREOF.
 
1.7 Limitation of Liability.  The parties acknowledge and agree that the
Transition Period is being entered into by Buyer: (a) at the request of Seller
in order to accommodate Seller following the Closing and (b) with the
expectation that Buyer is not assuming any financial or operational risks in
such Transition Period.  BUYER SHALL NOT BE LIABLE TO SELLER OR ANYONE ACTING
THROUGH SELLER UNDER ANY LEGAL THEORY (INCLUDING, WITHOUT LIMITATION, BREACH OF
CONTRACT, STRICT LIABILITY, NEGLIGENCE OR ANY OTHER LEGAL THEORY), FOR DIRECT,
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES ARISING OUT
OF OR RELATING TO PERFORMANCE OR NONPERFORMANCE OF THE TRANSITION PERIOD ABSENT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT SHALL BUYER’S TOTAL DAMAGES
FOR ANY REASON WHATSOEVER EXCEED FIFTY THOUSAND DOLLARS ($50,000).
 
 
 

--------------------------------------------------------------------------------

 
1.8 Force Majeure.  Any failure or omission by a party in the performance of any
obligation under this Agreement shall not be deemed a breach of this Agreement
or create any liability, if the same arises from any cause or causes beyond the
control of such party, including but not limited to, the following, which, for
purposes of this Agreement shall be regarded as beyond the control of each of
the parties:  acts of God, fire, storm, flood, earthquake, governmental
regulation or direction, acts of the public enemy, war, rebellion, insurrection,
riot, acts of terrorism, invasion, strike, lockout or shortage of labor;
provided, however, that any party affected by any cause beyond its control shall
promptly notify the other party in writing of the cause and shall resume
performance whenever such cause is removed.
 
ARTICLE II
 
CONSIDERATION
 
2.1 Liability Fees for Transition Period.  Seller shall, and hereby does, assume
all risk, including risk of loss, to the Equipment and/or Inventory used
consumed and/or in Seller's possession, as the case may be, pursuant to this
Agreement, and shall indemnify and hold harmless Buyer from any loss, damage,
disappearance (whether attributable to theft, use, or unknown causes) of any
such Equipment and/or Inventory, except in the case of Buyer’s gross negligence
or willful misconduct.
 


2.2           Term; Early Termination.  This Agreement shall become effective on
the Closing Date and shall remain in force until March 23, 2011 (the “Expiration
Date” and the period through the Expiration Date, the “Term”), unless the
Transition Period is earlier terminated by either Seller or Buyer prior to the
Expiration Date.  Each party also shall have the right to terminate this
Agreement immediately upon the occurrence of any one or more of the following
events:  (i) failure of the other party to pay when due any amounts owed
hereunder (except to the extent disputed in good faith) and such failure has not
been cured within ten (10) days after written notice thereof by the
non-breaching party, (ii) breach by the other party of any material term or
provision of this Agreement, (iii) the declaration of insolvency or bankruptcy
by the other party, (iv) the other party is the subject of any proceeding
related to its liquidation or insolvency (whether voluntary or involuntary)
which, in the event of an involuntary proceeding, is not dismissed within sixty
(60) calendar days or (v) makes an assignment for the benefit of creditors.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1 Complete Agreement; Construction.  This Agreement and the Purchase
Agreement, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all previous negotiations, commitments
and writings with respect to such subject matter.
 
3.2 Notice.  All notices and other communications hereunder shall be in writing
and served in the manner provided in the Purchase Agreement.
 
3.3 Amendments and Waivers.  This Agreement may be amended by Seller and Buyer
by an instrument in writing signed on behalf of Seller and Buyer.  Any term or
provision of this Agreement may be waived in writing at any time by the party
that is entitled to the benefits thereof.  No waiver by any party with respect
to any breach or default or of any right or remedy and no course of dealing
shall be deemed to constitute a continuing waiver of any other breach or default
or of any other right or remedy, unless such waiver be expressed in writing
signed by the party to be bound.  Failure of a party to exercise any right shall
not be deemed a waiver of such right or rights in the future.
 
 
 

--------------------------------------------------------------------------------

 
3.4 Assignment.  This Agreement shall not be assignable, in whole or in part,
directly or indirectly without the other party’s written consent.
 
3.5 Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles. The parties consent to the
personal jurisdiction and venue of the appropriate court located in Pittsburgh,
Pennsylvania and further consent that any process, notice of motion or other
application to either such court or a judge thereof may be served by registered
or certified mail or by personal service, provided that a reasonable time for
appearance is allowed.
 
3.6 Relationship of Parties.  Nothing in this Agreement shall be deemed or
construed by the parties or any third-party as creating a partnership or the
relationship of principal and agent or joint venturer between the parties, it
being understood and agreed that no provision contained herein, and no act of
the parties, shall be deemed to create any relationship between the parties
other than the relationship of buyer and seller of services nor be deemed to
vest any rights, interests or claims in any third-parties.
 
3.7 No Third-Party Beneficiaries.  Except as may be provided with respect to an
indemnity hereunder, this Agreement is for the sole benefit of the parties
hereto and their permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any person, other than the parties hereto and
such permitted assigns, any legal or equitable rights hereunder, whether as
third-party beneficiaries or otherwise.
 
3.8 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the each party.
 
[signature page follows]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have each caused this Agreement to be executed
by its duly authorized officer on its behalf as of the date first above written.
 

  L. B. FOSTER COMPANY          
 
By:
/s/ Donald L. Foster       Name: Donald L. Foster       Title: Senior Vice
President-Construction Products           

  INTERLOCKING DECK SYSTEMS INTERNATIONAL, LLC          
 
By:
/s/ Alexander J. Simakas       Name: Alexander J. Simakas        Title: Chief
Executive Officer           

 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 
